Exhibit 10.2

AMENDED AND RESTATED INDEMNIFICATION AGREEMENT

This Amended and Restated Indemnification Agreement (this “Agreement”) is made
the 27th day of January, 2016 by and between Endurance Specialty Holdings Ltd.,
a Bermuda company (the “Company”), and John Kuhn, who serves as an officer of
the Company on the date hereof (the “Indemnitee”).

WHEREAS, the Indemnitee serves as an officer of the Company; and

WHEREAS, the Company and the Executive entered into an Indemnification
Agreement, dated as of February 27, 2013 (the “Original Indemnification
Agreement”) in order to induce the Indemnitee to continue to serve as an officer
of the Company; and

WHEREAS, the Company wishes the Indemnitee to continue to serve as an officer of
the Company and the Indemnitee is willing, under certain circumstances, to
continue in such capacity; and

WHEREAS, as an inducement to continued service as an officer by the Indemnitee,
the Company has determined to provide additional protection to the Indemnitee as
set forth herein; and

WHEREAS, the Company and the Executive desire to amend and restate the Original
Indemnification Agreement and the Executive desires to enter into this Agreement
in order to revise the terms and provisions of the Original Indemnification
Agreement.

NOW, THEREFORE, in consideration of the Indemnitee’s continued and future
service to the Company, the parties agree as follows:

 

1. Indemnification. The Company agrees to indemnify the Indemnitee to the full
extent permitted by Bermuda law and the Company’s Bye-Laws, as each exists now
and as each may be amended in the future to permit additional indemnification
for the Indemnitee.

 

2.

Payment of Expenses. Without limiting the indemnification provided in Section 1
and subject to the limitations, terms and conditions of this Agreement,
including, but not limited to, the limitations in Section 9, the Company agrees,
to the fullest extent permitted by applicable law and the Company’s Bye-Laws as
in effect at any time during the term of this Agreement, to pay all costs,
charges and other expenses, including, but not limited to, attorneys’ fees,
costs of appearance, attachment and similar bonds (hereinafter referred to as
“Expenses”) incurred by the Indemnitee in connection with any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (including, but not limited to, any action by or
in the right of the Company), to which the Indemnitee is, was or at any time
becomes a party, or is threatened to be made a party, by reason of the fact that
the Indemnitee is, was or at any time becomes a director, officer, employee,
agent



--------------------------------------------------------------------------------

  or fiduciary of the Company, or is or was serving or at any time serves at the
request of the Company as a director, officer, employee, agent, or fiduciary of
another corporation, partnership, joint venture, trust or other enterprise or
with respect to any employee benefit plan (or its participants or beneficiaries)
of the Company or any such other enterprise as such Expenses accrue and, in any
event, within twenty (20) days after the Company has received written request
therefor from or on behalf of the Indemnitee. The Company shall continue to make
such payments unless and until there has been a final adjudication by a court of
competent jurisdiction establishing that the Indemnitee is not entitled to
payment of such Expenses in accordance with Section 10 of this Agreement.

 

3. Maintenance of D&O Insurance. The Company currently maintains directors’ and
officers’ liability insurance with a limit of coverage in excess of $70,000,000
(the “D&O Policies”).

 

  a. So long as the Indemnitee shall continue to serve in any capacity described
in Section 2 and thereafter so long as the Indemnitee shall be subject to any
possible action, suit or proceeding by reason of the fact that the Indemnitee
served in any of said capacities, the Company will purchase and maintain in
effect for the benefit of the Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance providing,
in all respects, coverage and amounts at least comparable to that provided
pursuant to the D&O Policies.

 

  b. Notwithstanding Section 3(a), the Company shall not be required to maintain
directors’ and officers’ liability insurance in effect if such insurance is not
reasonably available or if, in the reasonable business judgment of the Board of
Directors of the Company (the “Board”) as it may exist from time to time, either
(i) the premium cost for such insurance is substantially disproportionate to the
amount of insurance or (ii) the coverage is so limited by exclusions that there
is insufficient benefit provided by such insurance.

 

  c. If the Company, acting under Section 3(b), does not purchase and maintain
in effect directors’ and officers’ liability insurance, the Company shall
indemnify and hold harmless the Indemnitee to the full extent of the coverage
which would otherwise have been provided by the D&O Policies.

 

  d. The Company shall pay all Expenses incurred by the Indemnitee in connection
with any action, suit or proceeding to enforce the Indemnitee’s rights under the
D&O Policies.

 

4.

Procedure for Requesting Indemnification and Payment of Expenses. To obtain
indemnification and payment of Expenses under this Agreement, the Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to the Indemnitee
and is reasonably necessary to determine whether and to what extent the
Indemnitee is entitled to indemnification. The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that the

 

2



--------------------------------------------------------------------------------

  Indemnitee has requested indemnification. Any determination as to the
eligibility of an Indemnitee to indemnification and/or payment of Expenses shall
be made:

 

  a. by the Board, by a majority vote at a meeting duly constituted by a quorum
of directors not party to the proceedings or matter with regard to which the
indemnification is, or would be claimed; or

 

  b. in the case such a meeting cannot be constituted by lack of a disinterested
quorum, by independent legal counsel in a written opinion.

 

5. Presumptions and Effect of Certain Proceedings.

 

  a. In making a determination with respect to entitlement to indemnification or
payment of Expenses hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification or
payment of Expenses under this Agreement if Indemnitee has submitted a request
for indemnification or payment of Expenses in accordance with Section 4 of this
Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption.

 

  b. If the person, persons or entity empowered or selected pursuant to
Section 4 to determine whether Indemnitee is entitled to indemnification or
payment of Expenses hereunder shall not have made a determination within thirty
(30) days after receipt by the Company of the request therefor, the requisite
determination of entitlement shall be deemed to have been made and Indemnitee
shall be entitled to indemnification and/or payment of Expenses hereunder.

 

  c. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, a plea of nolo contendere or its equivalent, or an entry
of an order of probation prior to judgment, does not create a presumption that
Indemnitee is not entitled to indemnification and/or payment of Expenses
hereunder.

 

6.

Defense of Claims. With respect to any action, suit or proceeding described in
Section 2, the Company may elect to assume the investigation and defense of such
action, suit or proceeding with counsel it selects with the consent of the
Indemnitee, which consent shall not be unreasonably withheld. After notice to
the Indemnitee from the Company of its election to assume the investigation and
defense of such action, suit or proceeding, the Company shall not be liable to
the Indemnitee under this Agreement for any expenses subsequently incurred by
the Indemnitee in connection with the investigation and defense of such action,
suit or proceeding other than for services requested by the Company or the
counsel it selected. The Indemnitee shall have the right to employ the
Indemnitee’s own counsel, but the expenses incurred by the Indemnitee after
notice from the Company of its assumption of the investigation and defense shall
be at the expense of the Indemnitee. Notwithstanding the foregoing, however, the
Indemnitee shall be entitled to separate

 

3



--------------------------------------------------------------------------------

  counsel in any action, suit or proceeding brought by or on behalf of the
Company or as to which counsel for the Indemnitee reasonably concludes that
there is a conflict of interest between the Company and the Indemnitee, provided
that the Company shall not be required to pay the expenses of more than one such
separate counsel for persons it is indemnifying in any one action, suit or
proceeding unless the counsel originally chosen to represent such Indemnitees as
a group reasonably concludes that substantial and material conflicts of interest
prevent such counsel from acting for the Indemnitees as a single client.

 

7. Indemnitee’s Reimbursement. The Indemnitee agrees to reimburse the Company
for all amounts paid by the Company pursuant to this Agreement in the event and
to the extent, but only in the event and only to the extent, that there is a
final adjudication by a court of competent jurisdiction establishing that the
Indemnitee is not entitled to be so indemnified or to have such amounts paid by
the Company.

 

8. Contribution. If the indemnification or payment of Expenses provided by this
Agreement should be unavailable or insufficient to hold the Indemnitee harmless,
then the Company agrees that, for purposes of this Section, the Company shall be
treated as if it were a party to the threatened, pending or completed action,
suit or proceeding in which the Indemnitee was involved and that the Company
shall contribute to the amounts paid or payable by the Indemnitee as a result of
Expenses, judgments for both compensatory and punitive damages, fines, penalties
and amounts paid in settlement. The amount of contribution provided by this
Section shall be determined by (i) the relative benefits accruing to the Company
on the one hand and the Indemnitee on the other which arose out of the acts or
omissions underlying the threatened, pending or completed action, suit or
proceeding in which the Indemnitee was involved, (ii) the relative fault of the
Company on the one hand and the Indemnitee on the other in connection with such
acts or omissions, and (iii) any other equitable considerations appropriate
under the circumstances. For purposes of this Section, the relative benefits of
the Company shall be deemed to be the benefits accruing to it and the relative
benefit of the Indemnitee shall be deemed to be an amount not greater than the
Indemnitee’s annual base salary or Indemnitee’s compensation from the Company
plus any personal benefit received from such acts or omissions. The relative
fault shall be determined by reference to, among other things, the fault of the
Company and all of its directors, officers, employees and agents (other than the
Indemnitee), as a group and treated as one entity, on the one hand, and the
Indemnitee’s and such group’s relative intent, knowledge, access to information
and opportunity to have altered or prevented the act or omission on the other
hand.

 

9. Limitations on Indemnification, Advancement and Contribution. Notwithstanding
anything in the foregoing to the contrary, the Company shall not be liable under
this Agreement to make any indemnity payment, advancement of Expenses or
contribution in connection with any action, suit or proceeding:

 

  a. to the extent that payment is actually made, or for which payment is
available, to or on behalf of the Indemnitee under an insurance policy, except
in respect of any amount in excess of the limits of liability of such policy or
any applicable deductible for such policy;

 

4



--------------------------------------------------------------------------------

  b. to the extent that payment has or will be made to the Indemnitee by the
Company otherwise than pursuant to this Agreement;

 

  c. to the extent that there was a final adjudication by a court of competent
jurisdiction that the Indemnitee is liable for fraud or dishonesty in relation
to the Company;

 

  d. to the extent the application of such provision is prohibited under Bermuda
law, as amended from time to time; or

 

  e. To the extent of any “short swing profit” disgorgement or similar liability
arising under Section 16(b) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

 

10. Enforcement of Indemnitee’s Rights. The Indemnitee shall have the right to
enforce this Agreement in any court of competent jurisdiction if the Company
either fails to indemnify the Indemnitee or fails to advance Expenses pursuant
to the Company’s Bye-Laws or this Agreement. The Company agrees to stipulate in
any such suit that the Company is bound by all the provisions of this Agreement
and is precluded from making any assertion to the contrary. The burden of proof
shall be on the Company in any such suit to demonstrate by the weight of the
evidence that the Indemnitee is not entitled to indemnification or advance
payment of Expenses. The Indemnitee’s Expenses incurred in establishing the
Indemnitee’s right to indemnification or advancement of Expenses, in whole or in
part, in any such action (or settlement thereof) shall be paid by the Company as
they accrue and, in any event within twenty (20) days after the Company has
received written request therefore from or on behalf of the Indemnitee. The
Company shall continue to make such payments unless and until there has been a
final adjudication by a court of competent jurisdiction establishing that the
Indemnitee is not entitled to indemnification or advance payment of Expenses, in
which event the Indemnitee agrees to reimburse the Company for all amounts paid
under this Section 10.

 

11.

Change in Control. The Company agrees that if there is a Change in Control, as
defined below, of the Company (other than a Change in Control which has been
approved by a majority of the Board who were directors immediately prior to such
Change in Control), then (a) any determination with respect to an Indemnitee’s
eligibility to receive payment of Expenses under this Agreement shall be made by
the members of the Board who were directors immediately prior to such Change in
Control and (b) with respect to all other matters thereafter arising concerning
the rights of the Indemnitee to indemnity payments and payments of Expenses
under this Agreement, the Company shall seek legal advice only from special,
independent counsel selected by the Indemnitee with the consent of the Company
(which consent shall not be unreasonably withheld), and who has not otherwise
performed services for the Company within the last five years (other than in
such capacity and in connection with such matters). Such counsel, among other
things, shall render a written opinion to the Company and the Indemnitee as to
whether and to what extent the Indemnitee would be permitted to be indemnified
under this Agreement and

 

5



--------------------------------------------------------------------------------

  applicable law. The Company agrees to be bound by such written opinion of the
special, independent counsel, to pay the reasonable fees of such counsel and to
fully indemnify such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or counsel’s engagement pursuant hereto.

A “Change in Control” for purposes of this Agreement shall be deemed to have
occurred upon the earliest to happen of the following:

 

  a. The acquisition, in one or more transactions, of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) by any person or
entity or any group of persons or entities who constitute a group (within the
meaning of Rule 13d-3 of the Exchange Act), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
subsidiary, of any securities of the Company if, as a result of such
acquisition, such person, entity or group either (i) beneficially owns (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, more
than 50% of the Company’s outstanding voting securities entitled to vote on a
regular basis for a majority of the members of the Board or (ii) otherwise has
the ability to elect, directly or indirectly, a majority of the members of the
Board;

 

  b. A change in the composition of the Board such that a majority of the
members of the Board are not Continuing Directors. A “Continuing Director”
means, as of any date of determination, any member of the Board who (i) was a
member of the Board on the date of this Agreement, or (ii) was nominated and
elected to such Board with the affirmative vote of a majority of the Continuing
Directors who were members of the Board at the time of such nomination or
election; or

 

  c. The shareholders of the Company approve (i) a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 50% of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (ii) a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company (in one or
more transactions) of all or substantially all of the Company’s assets.

 

12.

Settlement. The Company shall not be liable to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any action, suit or
proceeding without its written consent, which consent shall not be unreasonably
withheld. The Company shall not settle any action, suit or proceeding which
would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent, which consent shall not be unreasonably withheld.
In the event that consent is not given and the parties hereto are unable to
agree on a proposed settlement, independent

 

6



--------------------------------------------------------------------------------

  legal counsel shall be retained by the Company, at its expense, with the
consent of the Indemnitee, which consent shall not be unreasonably withheld, for
the purpose of determining whether or not the proposed settlement is reasonable
under all of the circumstances, and if independent legal counsel determines the
proposed settlement is reasonable, the settlement may be consummated without the
consent of the other party.

 

13. Company Subrogation Rights. In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee against any person or organization
and the Indemnitee shall execute all papers required and shall do everything
that may be reasonably necessary to secure such rights.

 

14. Non-Exclusive. Nothing in this Agreement shall diminish or otherwise
restrict, and this Agreement shall not be deemed exclusive of, the Indemnitee’s
rights to indemnification or advancement of Expenses under any provision of
Bermuda law or the Bye-Laws of the Company or otherwise.

 

15. Notice to the Company. The Indemnitee will promptly notify the Company of
any threatened, pending or completed action, suit or proceeding against the
Indemnitee described in Section 2. The failure to notify or promptly notify the
Company shall not relieve the Company from any liability which it may have to
the Indemnitee otherwise than under this Agreement, and shall relieve the
Company from liability hereunder only to the extent the Company has been
prejudiced.

 

16. Notices. Any notice that is required or permitted to be given under this
Agreement shall be in writing and shall be personally delivered or deposited in
the United States mail, certified or registered mail with proper postage prepaid
and addressed:

If to the Company, to:

Endurance Specialty Holdings Ltd.

Waterloo House

100 Pitts Bay Road

Pembroke HM08

Bermuda

Attention: General Counsel

Facsimile: (441) 278-0401

If to the Indemnitee, to the residence address or residence facsimile number of
the Indemnitee set forth in the records of the Company.

Each party hereto may provide the other party hereto with notice of a new
address for notices under this Section 16, in which event notices under this
Agreement shall be delivered to such other address as the party may have
furnished to the other party at least 10 calendar days prior to such notice.

 

7



--------------------------------------------------------------------------------

17. Supersedes Prior Agreements. This Agreement replaces and supersedes any
other agreement or agreements, oral or written, that the Company may have with
Indemnitee with respect to the subject matter covered by this Agreement,
including but not limited to the Original Indemnification Agreement.

 

18. Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision shall
be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions.

 

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Islands of Bermuda, without regard to principles
of conflict of laws.

 

20. Duration of Agreement. Unless otherwise terminated pursuant to a written
instrument signed by both parties in accordance with Section 22 hereof, this
Agreement shall continue in effect until and terminate upon the later of (a) ten
(10) years after the Indemnitee has ceased to occupy any of the positions or
have any of the relationships described in Section 2 of this Agreement and
(b) the final termination of all pending or threatened actions, suits,
proceedings or investigations with respect to Indemnitee.

 

21. Binding Effect. This Agreement shall be binding upon the Indemnitee and upon
the Company, its successors and assigns, and shall inure to the benefit of the
Indemnitee, the Indemnitee’s heirs, personal representatives and assigns and to
the benefit of the Company, its successors and assigns.

 

22. Amendment and Termination. Except for any automatic termination pursuant to
Section 20 hereof, no amendment, modification, termination or cancellation of
this Agreement shall be effective unless in writing signed by both parties.

 

23. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

 

24. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original, but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:  

/s/ John R. Charman

Name:   John R. Charman Title:   Chairman and Chief Executive Officer

/s/ John A. Kuhn

John A. Kuhn

 

9